Citation Nr: 0843508	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-05 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma of the left lower extremity, to include as due to 
exposure to herbicides such as Agent Orange.

2.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the left knee.

3.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disk disease (DDD) and spondylosis of the lumbar 
spine.

4.  Entitlement to an evaluation in excess of 10 percent for 
DDD and spondylosis of the cervical spine.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 2005 and November 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which, in pertinent 
part, denied the benefits sought on appeal.  

The veteran requested local hearings before a Decision Review 
Officer and the Board in connection with the claims on 
appeal.  See VA Forms 9 filed in September 2006 and January 
2007.  The hearings were scheduled for February 2007 and 
October 2007 respectively.  Notice of the hearings were sent 
to the address of record.  They were not returned as 
undeliverable and regularity of the mail is presumed.  The 
veteran failed to appear for both scheduled hearings.  As 
such, his requests are deemed withdrawn.  38 C.F.R. 
§ 20.704(e).


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran served in Vietnam and is presumed exposed to 
herbicides such as Agent Orange.  

3.  Basal cell carcinoma of the left lower extremity is not 
causally or etiologically related to an injury or disease 
suffered in service or as a result of exposure to herbicides 
such as Agent Orange.  

4.  The veteran's arthritis of the left knee has not been 
productive of: ankylosis; recurrent subluxation or lateral 
instability; dislocated, semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joints; 
or malunion of the tibia and fibula; flexion limited to 45 
degrees; or extension limited to 15 degrees.  

5.  The veteran's DDD of the lumbar spine is not productive 
of symptomatology consistent with forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable anklyosis 
of the entire thoracolumbar spine. 

6.  The veteran's DDD and spondylosis of the cervical spine 
is not productive of symptomatology consistent with forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for basal cell carcinoma of the left lower extremity, to 
include as secondary to herbicide exposure, are not met.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  The criteria for a rating in excess of 10 percent for 
arthritis of the left knee have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, including Diagnostic Codes 5003, 
5256-5263 (2008).

3.  The criteria for a rating in excess of 20 percent for DDD 
and spondylosis of the lumbar spine have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.20, 4.71a, Diagnostic Codes 5235-5243 (2008).  

4.  The criteria for a rating in excess of 10 percent for DDD 
and spondylosis of the cervical spine have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.20, 4.71a, Diagnostic Codes 5235-5243 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

VCAA letters were issued in March 2005, April 2005, and 
September 2005, prior to the decisions on appeal.  The 
veteran was notified of: the information or evidence 
necessary to substantiate the claims; the necessary 
information or evidence, if any, the claimant was to provide; 
and the necessary information or evidence, if any, the VA 
will attempt to obtain.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

The veteran was notified of the evidence necessary to 
establish a disability rating and effective date in March 
2006 and April 2006.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The claims were readjudicated in 
the August 2006 and January 2007 statements of the case 
(SOC). 

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008); however, statements of the 
veteran indicate awareness of the evidence necessary to 
substantiate the claims for higher evaluations and no further 
analysis in that regard is necessary.  

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The claims file 
includes the veteran's service medical records, post-service 
VA and private treatment records, and VA examination reports. 

The Board notes that the veteran maintains the reports of VA 
examination dated in 2005 and 2006 are either inadequate, 
because the examiner was rushed, or they are  inaccurate as 
to range of motion, because the veteran was "pushed through 
the pain."  On review of the examination reports, the Board 
finds no evidence to support a finding that the examinations 
were inadequate or inaccurate.  The examination reports 
contain the necessary findings under the applicable 
diagnostic criteria, they fully report the veteran's 
pertinent history, and they give accurate findings on 
physical examination - including comment indicating that the 
veteran's range of motion is limited due to end range pain.  
Accordingly, as the veteran's arguments as to the lack of 
integrity of the recent examinations is not supported by any 
measurable fact, it does not appear that a Remand for 
additional VA examination is not necessary.

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate these claims.  There is no indication that there 
is additional evidence to obtain or additional notice that 
should be provided.  There is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; the 
veteran's service medical records; post service VA and 
private treatment records; and reports of VA examination.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  Service Connection

The veteran essentially contends that he is entitled to 
service connection for basal cell carcinoma of the left lower 
extremity.  Specifically, he asserts that the condition is 
the result of exposure to herbicides during his Vietnam 
service.

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f). 

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a 
veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

In this case, the veteran served in the Republic of Vietnam 
from July 1966 to July 1967.  Therefore, having served in the 
Republic of Vietnam, the veteran is presumed to have been 
exposed during his period of service to an herbicide agent.  
38 U.S.C.A. § 1116(f). 

Although the veteran is now presumed to have been exposed to 
herbicides during service, this does not mean that all of the 
factors for basic entitlement to service connection have been 
met.  38 C.F.R. § 3.303(a).  While the veteran has been 
treated for basal cell carcinoma of the left lower extremity, 
which he claims is associated with herbicide exposure, this 
disorder is not one of the presumptive diseases set forth in 
38 C.F.R. § 3.309(e).  The Secretary of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition (other than 
those listed at 38 C.F.R. § 3.309) for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  Basal cell carcinoma is not among the listed 
diseases for which service connection may be established as 
due to herbicide exposure based on presumption.  38 C.F.R. 
§ 3.309(e).  

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  Thus, the Board shall proceed with determining 
entitlement to service connection on a direct causation 
basis.  

The veteran's service medical records are devoid of 
complaints, treatment, or diagnoses of basal cell carcinoma 
of the left lower extremity.  The veteran had basal cell 
carcinoma removed from his leg in April 2000, some 20 years 
after his discharge from active duty service.  Thereafter, 
the veteran had no recurrence of skin cancer.

This lengthy period without treatment (between separation 
from service in 1980 and the first treatment for basal cell 
carcinoma in 2000) weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).  The Board notes that no medical 
professional, to include the veteran's private provider (TCH, 
PA-C), has provided any opinion linking the diagnosed basal 
cell carcinoma to any aspect of the veteran's period of 
service.  

TCH indicated in December 2005 that the veteran reported 
exposure to high concentrations to Agent Orange during 
service having spent a lot of time in waist-deep water.  TCH 
noted that the veteran's basal cell carcinoma was on the 
lower extremity.  He stated that this area was less common 
then on sun-exposed areas, which basal cell carcinoma was 
generally related to; however, it wasn't considered rare.  
TCH stated that he was aware that basal cell carcinoma was 
not associated with Agent Orange in the medical literature 
and he also found that to be true with his own personal 
research.

In short, the basal cell carcinoma was not shown during 
service or for more than 20  years after service.  
Furthermore, there is no medical evidence of record linking 
the carcinoma to any aspect of the veteran's period of 
service.  Absent a finding of carcinoma in service or a 
medical opinion somehow linking it to such, service 
connection cannot be granted.

The Board has considered whether an examination is in order 
to obtain a medical opinion as to whether there is any 
possible link between this condition and service.  Here, a VA 
examination is not necessary to decide the claim as there is 
no competent evidence of injury or disease in service or any 
indication that the claimed disability may be associated with 
the veteran's service.  38 C.F.R. 
§ 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  

Though the veteran contends that basal cell carcinoma of the 
left lower extremity is related to his military service, to 
include exposure to Agent Orange, there is no medical 
evidence on file supporting the veteran's assertion and his 
statements do not constitute competent evidence of a medical 
nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  The evidence is not in relative equipoise.  Thus, 
the preponderance of the evidence is against the claim, and 
the appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

II.  Increased Ratings

General Rating Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  VA 
should interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  VA 
should resolve any reasonable doubt regarding the degree of 
disability in favor of the claimant.  See 38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, VA should assign the higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7.   VA should 
evaluate functional impairment on the basis of lack of 
usefulness and on the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The Board also acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

Rating Criteria for Disabilities of the Musculoskeletal 
System

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Rating Criteria for Disabilities of the Spine

Under the VA General Rating Formula, Diseases and Injuries of 
the Spine are rated as follows:  

For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes: With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease:  

        100% 	Unfavorable ankylosis of the entire spine;

        50% 	Unfavorable ankylosis of the entire thoracolumbar 
spine;

40% 	Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar Spine;

30% 	Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine

20% 	Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis

10% 	Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2008).  

Rating Criteria for Intervertebral Disc Syndrome

Under Diagnostic Code 5243, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate at 60 
percent; with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, rate at 40 percent; with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, rate at 20 
percent; and with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, rate at 10 percent.  

Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Disease and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  



A.  Left Knee

The veteran contends that he is entitled to a rating in 
excess of 10 percent for arthritis of the left knee due to 
such symptoms to include, but not limited to, pain and 
decreased range of motion. 

Historically, service connection was awarded for 
chondromalacia of the left knee in a January 1981 rating 
decision.  A noncompensable rating was assigned from October 
1980.  In an August 1981 rating decision, the veteran was 
given one single 40 percent rating for degenerative joint 
disease (DJD) of the left knee, as well as the cervical and 
lumbar spine.   

In January 1998, the RO separated out the rating for 
arthritis of the left knee and assigned a 10 percent rating 
from November 1997.  The veteran filed his increased rating 
claim in March 2005.  In August 2005, the RO continued the 
currently assigned 10 percent rating.  The veteran disagreed 
and initiated the instant appeal.

The veteran's left knee has been rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003-5262, as 10 percent disabling.  
Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003. 

There are other pertinent diagnostic criteria for rating knee 
other disabilities.  Here, however, the objective evidence of 
record does not contain findings of any of the following: 
ankylosis of the knee (rated under Diagnostic Code 5256); 
moderate knee impairment with recurrent subluxation or 
lateral instability (rated under Diagnostic Code 5257); 
dislocated, semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joints (rated under 
Diagnostic Code 5258); or malunion of the tibia and fibula 
with moderate knee disability (rated under Diagnostic Code 
5263).  38 C.F.R. § 4.71a.  As such, ratings under Codes 
5256-5258, and Code 5263, are not for application.

The Board has also considered whether a higher rating is 
warranted based on limitation of full range of motion; 
however, the objective evidence of record does not show 
compensable limitation of flexion.  A compensable rating is 
not warranted for loss of motion on flexion until flexion is 
limited to 45 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  As for loss of motion on 
extension, based on the evidence of record, the provisions of 
Diagnostic Code 5261 dictate that a higher rating would not 
be warranted as there is no evidence of extension limited to 
15 degrees.  See 38 C.F.R. § 4.71a.  

Based on its review of the medical evidence, the Board finds 
that a rating in excess of 10 percent under Diagnostic Code 
5003, or any other applicable code (or combination of codes), 
for the veteran's left knee disability is not warranted.  
38 C.F.R. §§ 4.7, 4.71a; See also VAOPGCPREC 23-97 (July 1, 
1997, revised July 24, 1997); VAOPGCPREC 9-98 (Aug. 14, 
1998);  VAOPGCPREC 9-04 (September 17, 2004).  

Review of the pertinent medical evidence reveals that the 
manifestations of the veteran's knee disorder warrant no more 
than the current 10 percent raring.  Upon VA examination in 
April 2005, the veteran complained of periodic sharp pain 
with increased weight bearing.  He also endorsed some 
stiffness after prolonged periods of sitting or inactivity, 
especially in the morning.  He complained of instability, but 
this was not confirmed upon physical examination.  He 
reported flare-ups of left knee pain secondary to driving 
long distances.  The veteran had zero degrees of extension 
and 100 degrees of flexion with end range pain.  Repetitive 
use decreased flexion to 90 degrees.  

Upon VA examination in December 2006, range of motion testing 
showed full extension to zero degrees and an increase in 
flexion to 110 degrees.  Following repetition, the veteran 
lacked 10 degrees of full extension, but maintained flexion.  
There was also some end range pain upon repetition.  The 
veteran's knee was stable and there was no clear crepitus. 

In light of the veteran's credible complaints of pain 
experienced in his left knee, functional loss due to flare-
ups, pain, fatigability, incoordination, pain on movement, 
and weakness, were considered and are reflected in the 
current 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).   There 
is no objective medical evidence showing that a higher rating 
is warranted under any Diagnostic Code (or combination of 
Codes) used in rating knee disabilities.  While there was 
some pain with range of motion on VA examinations performed 
between 2005 and 2006, there was no evidence of swelling, 
instability, fatigability, incoordination, or deformity of 
the left knee at any time.  

As noted above, range of motion was at worst zero to 90 
degrees upon VA examination in 2005.  Additional functional 
loss due to pain in 2006 was approximated to decrease 
extension by 10 degrees, which would bring it to 
approximately from -10 to 110 degrees.  Even considering this 
loss of extension, this would only meet the criteria for the 
same 10 percent rating under Diagnostic Code 5261.  See 38 
C.F.R. § 4.71a.  

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 10 
percent rating which has been assigned.  See Hart, supra.  
Should the veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; 
Gilbert, 1 Vet. App. at 55-57.    

B.  Lumbar Spine

The veteran contends that he is entitled to an evaluation in 
excess of 20 percent for DDD and spondylosis of the lumbar 
spine due to such symptoms as pain and limited motion.  

Historically, the veteran has been in receipt of a 20 percent 
rating for his service-connected arthritis of the lumbar 
spine since November 1997.  

The veteran filed his increased rating claim in March 2005.  
The RO continued the 20 percent disabling rating in August 
2005.  The veteran disagreed and initiated the instant 
appeal.

Since the beginning of the appeals period, the veteran's DDD 
and spondylosis of the lumbar spine has been assigned a 20 
percent rating under the General Rating Formula for Diseases 
and Injuries of the Spine.  See Criteria for Disabilities of 
the Spine listed above.  Having carefully considered the 
veteran's contentions in light of the evidence of record and 
the applicable law, the Board finds that the currently 
assigned 20 percent rating is appropriate and no higher 
rating is warranted.  See 38 C.F.R. § 4.7.  

As an initial matter, the Board has found no evidence of 
intervertebral disc syndrome to warrant an increased 
evaluation based on incapacitating episodes.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  The Board has also considered 
whether a separate disability rating would be appropriate for 
neurological findings appropriate to the site of the DDD of 
the lumbar spine under the diagnostic codes pertinent to 
rating neurological disorders.  Reports of VA examination 
dated in 2005 and 2006, however, revealed that the veteran's 
sensory and neurological examinations were normal.  While 
some deep tendon reflexes were absent at the knee and ankle 
in 2006, there has been no objective evidence of mild 
incomplete paralysis of the sciatic or external popliteal 
nerves to warrant a separate compensable rating.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8520, 8521. 

The pertinent evidence is as follows.  Upon VA examination in 
April 2005, the veteran reported pain in the low back in the 
morning lasting five minutes until he loosened up.  He also 
described dull pain with inactivity and radiating pain into 
the thighs.  The veteran denied any bed rest.  Range of 
motion of the thoracolumbar spine revealed flexion to 75 
degrees, extension to 15 degrees, bilateral lateral flexion 
to 10 degrees, right rotation to 30 degrees, and left 
rotation to 25 degrees.  There was end-of-range pain with 
movement.

After repetitive use, thoracolumbar flexion was decreased to 
55 degrees due to end-of-range pain.  There were no spasms or 
tenderness present.  Motor strength was 5/5 bilaterally.  
Sensory examination was normal, as was the veteran's gait.  
Deep tendon reflexes were 2+ bilaterally.    

Upon VA examination in December 2006, the veteran was able to 
flex to 60 degrees, extend to 15 degrees, laterally flex to 
20 degrees bilaterally, and rotate 15 degrees bilaterally.  
The range of motion was not additionally limited following 
repetitive use.  There was no evidence of spasm or back 
tenderness.  The veteran permitted straight leg raising to 45 
degrees bilateral.  The neurological and sensory examinations 
were normal.  There was some absent tendon reflexes at the 
knee and ankle.

The veteran's credible complaints of pain experienced in his 
lumbar spine, functional loss due to flare-ups, pain, 
fatigability, incoordination, pain on movement, and weakness, 
have all been considered; they are reflected in the current 
20 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8  Vet. App. at 206-7.  While there was some pain 
with range of motion causing a decrease in flexion by 20 
degrees on VA examination performed in 2005, there was no 
evidence of lack of endurance, weakness, fatigability, or 
incoordination, of the lumbar spine at any time.  Pain did 
not produce any additional loss of range of motion in 2006.

In sum, an evaluation in excess of 20 percent, to include 
"staged" ratings, is not warranted as the record does not 
contain medical evidence showing that the veteran's low back 
symptomatology approximates the criteria for the next higher 
rating.  Specifically, the evidence does not show 
symptomatology consistent with forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable anklyosis 
of the entire thoracolumbar spine, even when considering the 
additional loss of range of motion upon VA examination in 
2005.  38 C.F.R. § 4.71a.  See Hart, supra.  Should the 
veteran's disability picture change in the future, he may be 
assigned a higher rating.  See 38 C.F.R. § 4.1.  

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; 
Gilbert, 1 Vet. App. at 55-57.    

C.  Cervical Spine

The veteran contends that he is entitled to an evaluation in 
excess of 10 percent for DDD and spondylosis of the cervical 
spine due to such symptoms as pain and limited motion.  

Historically, while service connection was awarded for the 
veteran's cervical spine disorder (combined with other 
symptomatology) back as far as 1980, the veteran has been in 
receipt of a separate 10 percent rating for DJD of the 
cervical spine since November 1997.  The veteran filed his 
increased rating claim in March 2005.  By way of an August 
2005 decision, the RO continued the 10 percent disabling 
rating.  The veteran disagreed and initiated the instant 
appeal.

The veteran's DDD and spondylosis of the cervical spine has 
been assigned a 10 percent rating under the General Rating 
Formula for Diseases and Injuries of the Spine.  See Criteria 
for Disabilities of the Spine listed above.  Having carefully 
considered the veteran's contentions in light of the evidence 
of record and the applicable law, the Board finds that the 
currently assigned 10 percent rating is appropriate, and that 
no higher rating is warranted.  See 38 C.F.R. § 4.7.  

As an initial matter, though there was some evidence of 
cervical disk space narrowing upon x-rays taken in 2005, the 
Board has found no evidence of incapacitating episodes of 
intervertebral disc syndrome to warrant an increased 
evaluation under either the General Rating Formula For 
Disease and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  The Board has also considered whether 
a separate disability rating would be appropriate for 
neurological findings appropriate to the site of the DDD of 
the cervical spine under the diagnostic codes pertinent to 
rating neurological disorders; however, reports of VA 
examination dated in 2005 and 2006 revealed that the 
veteran's sensory and neurological examinations were normal.  

The pertinent medical evidence of record clearly shows why 
the disability due to the veteran's service-connected 
cervical spine disorder warrants no more than a 10 percent 
rating.  Upon VA examination in April 2005, the veteran's 
range of motion of the cervical spine was reported as 
follows: flexion to 45 degrees; extension to 35 degrees; 
lateral flexion to the right to 30 degrees; lateral flexion 
to the left to 35 degrees; right rotation to 45 degrees; and 
left rotation to 55 degrees.  It was noted that there was end 
of range pain present, but that the range of motion was not 
additionally limited by pain, fatigue, weakness or lack of 
endurance following repetitive use.  There were no spasms 
present.  Sensory examination was normal. 

Upon VA examination in December 2006, range of motion testing 
showed that the veteran could flex to 60 degrees, extend to 
30 degrees, laterally flex to both sides to 30 degrees, and 
rotate bilaterally to 30 degrees.  The range of motion was 
observed to be accompanied by crepitus and end range pain, 
but it was not additionally limited following repetitive use.  
There were no neck spasms.  There was no neck tenderness.  
The neurological examination was normal including motor, deep 
tendon reflexes, sensory, and gait.

The Board considers the veteran's complaints of pain 
experienced in his cervical spine, functional loss due to 
flare-ups, pain, fatigability, incoordination, pain on 
movement, and weakness, have all been considered, and are 
reflected in the current 10 percent rating.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  While 
there was some pain with range of motion, there was no 
additional functional loss due to pain or lack of endurance, 
weakness, fatigability, or incoordination of the cervical 
spine at any time.  

In sum, the evidence of record supports the current 10 
percent evaluation for the cervical spine disorder.  The 
medical evidence of record does not show cervical spine 
symptomatology that approximates the criteria for an 
evaluation in excess of 10 percent.  An increased rating, to 
include "staged" ratings, is not warranted as the evidence 
does not show symptomatology consistent with forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a.  See Hart, supra.   
Should the veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; 
Gilbert, 1 Vet. App. at 55-57.    

Extraschedular Rating

In reaching these decisions, the Board has considered the 
issue of whether any of the veteran's service-connected 
disabilities presented an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).  In this regard, the 
Board notes that disabilities have not required frequent 
inpatient care, nor have they, by themselves, markedly 
interfered with employment, as the veteran is retired.  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  The assigned ratings adequately compensate the 
veteran for the nature and severity of his service connected 
disabilities.  

ORDER

Entitlement to service connection for basal cell carcinoma of 
the left lower extremity, to include as due to exposure to 
herbicides such as Agent Orange, is denied.

Entitlement to an evaluation in excess of 10 percent for 
arthritis of the left knee is denied.

Entitlement to an evaluation in excess of 20 percent for DDD 
and spondylosis of the lumbar spine is denied.

Entitlement to an evaluation in excess of 10 percent for DDD 
and spondylosis of the cervical spine is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


